On the Merits.
In our former opinion we held that the insurers were released from responsibility because the goods were in a building declared by the policy to be extra hazardous, and not in such a building as was described in the application for insurance and in the policy. We still think the insurers not liable under the circumstances; for whether the building be a tavern (the word used in the policy) or a hotel (by which it is designated in the record), there was such misrepresentation of a material fact as to avoid the policy — the premium for insurance in such buildings being higher than that paid by the insurer in this instance.
It is.therefore ordered that our former decree remain undisturbed.